Case 18-34214-bjh11 Doc 18 Filed 01/10/19 Entered 01/10/19 17:07:24 Page 1 of 1

Fill in this information to identify the case:

Debtor name Noble Rey Brewing, Co., LLC

 

United States Bankruptcy Court for the: NORTHERN D|STRlCT OF TEXAS

 

Case number (if known) 18-34214-bjh11

 

l Check if this is an
amended filing

 

 

foicial Form 202
Declaration Under Pena|ty of Perjury for Non-|ndividual Debtors 12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individua|’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in Hnes up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.

- Dec|aration and signature

l am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
individual serving as a representative of the debtor in this case.

 

| have examined the information in the documents checked below and l have a reasonable belief that the information is true and correct

Schedule A/B: Assets-Real and Persona/ Property (Official Form 206A/B)
Schedu/e D: Creditors Who Have Claims Secured by Property (Ofiicia| Form 2060)
Schedu/e E/P: Creditors Who Have Unsecured C/aims (Ofiicial Form 206E/F)
Schedu/e G: Executory Contracts and Unexpired Leases (Official Form 2066)
Schedu/e H: Codebtors (thcial Form 206H)

Summary of Assets and Liabi/ities for Non-/ndividua/s (Official Form 2068um)

Amended Schedu/e

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not lnsiders (OfFicial Form 204)
Other document that requires a declaration

 

U[]EUIIIII

 

l declare under penalty of perjury that the foregoing is true and correct.

Executed On January 10, 2019 X /s/ Chris Rigoulot
Signature of individual signing on behalf of debtor

Chris Rigoulot
Pn'nted name

Managl)g Member
Position or relationship to debtor

Oflicia| Form 202 Declaration Under Pena|ty of Perjury for Non-lndividual Debtors

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

